Citation Nr: 1712385	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  08-00 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlements to an extraschedular evaluation for type I diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1986 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted entitlement to service connection for diabetes mellitus and assigned an initial rating of 20 percent, effective July 1, 2006. 

In an April 2012 rating decision, the Appeals Management Center (AMC) granted a 40 percent rating for diabetes, effective October 29, 2011.

The Veteran requested a Board hearing in Washington, DC.  A Board hearing was scheduled for August 2010.  However, he subsequently in a June 2010 letter indicated that he did not intent to ask for a hearing and asked that such hearing be canceled.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In September 2011 and January 2013, the Board remanded the claim for additional developments. 

In a March 2015 decision, the Board denied entitlement to rating in excess of 20 percent for type I diabetes mellitus for the period prior to March 8, 2009, granted entitlement to a 40 percent rating, but no more, for type I diabetes mellitus for the period beginning March 8, 2009, but denied entitlement to a rating in excess of 40 percent.

The Veteran appealed the March 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  A subsequent November 2016 Court Memorandum Decision set aside and remanded the Board's March 2015 decision only to the extent that it denied referral for extra-schedular consideration.  The Court determined that the Board erred in providing an inadequate statement of reasons and bases that referral for consideration of an extraschedular evaluation for his service-connected diabetes mellitus was not warranted.  The remainder of the Board's March 2015 Board decision remained undisturbed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court, in its November 2016 Memorandum Decision, stated that in denying referral for extra-schedular consideration, the Board failed to consider why the Veteran's repeated assertions that he has suffered from hypoglycemic episodes at home and at work, where he exhibited confusion, personality change, blurred vision, motor weakness, sweating and tachycardia, are contemplated by the assigned schedular rating.  In addition, the Court indicated that the Board did not take into consideration a December 2007 private endocrinologist statement that that the Veteran's wife "is a well-educated registered nurse who has thwarted paramedic and hospital visits with her interventions during hypoglycemic episodes."  Moreover, the Court stated that the Veteran persuasively asserted that the schedular criteria for a 20 percent disability rating accounts only for his insulin dependence and restricted diet, but does not account for his hypoglycemic episodes that are thwarted by his wife who is a trained nurse, his daily multiple insulin injections, and other various effects of his hypoglycemic episodes.  

Lastly, the Court noted that the fact that the Veteran is employed full-time is not the benchmark for refusing extraschedular consideration by the Board.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (noting the different standards for extraschedular disability ratings interference with employment-and total disability ratings based on individual unemployability or when "unable to secure and follow a substantially gainful occupation").  The Court indicated that the Veteran's suffered from hypoglycemic episodes at work and that he must take breaks during these episodes and whether these difficulties rise to the level of "marked interference with employment" is a factual determination that must be made by the Board in the first instance. 
The Board notes further that, during the Veteran's October 2009 VA examination, the examiner indicated that the Veteran's current diabetes mellitus impacted his ability to work.  The examiner explained that since the Veteran worked full-time as Operations Officer and given his significant history of hypoglycemia his co-workers were aware of his condition and trained to treat him if a hypoglycemic event occurs at work. 

Based on the above, and consistent with the Court's November 2016 Memorandum Decision, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for initial rating claim for type I diabetes mellitus to the Under Secretary for Benefits or the Director of Compensation Service pursuant to the provisions of 38 C.F.R. § 3.321(b) (2016) for consideration of whether an extraschedular rating is warranted. 

Attention is invited to the following: 

(i) The Veteran's assertions that criteria for a 20 percent disability rating accounts only for his insulin dependence and restricted diet.

(ii) The Veteran's assertions that he has suffered from hypoglycemic episodes at home and at work, where he exhibited confusion, personality change, blurred vision, motor weakness, sweating and tachycardia. 

(iii) The Veteran's daily multiple insulin injections, and other various effects of his hypoglycemic episodes.  

(iv) A December 2007 private endocrinologist statement that that the Veteran's wife "is a well-educated registered nurse who has thwarted paramedic and hospital visits with her interventions during hypoglycemic episodes.  

(v) The October 2009 VA examination report indicating that the diabetes mellitus disability affects the Veteran's ability to work.

(vi) The Court's November 2016 Memorandum Decision.  

2.  If the benefits sought are not granted, clearly explain to the Veteran why a rating based on an extra-schedular basis is not appropriate for the entire period in question.  Provide the Veteran and his representative with Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

